By the Court.
In proceedings had in 1880, under-section 3950 of the Revised Statutes as amended April 12', 1880 (77 O. L. 186,) to dissolve a joint sub-school district, a commission was regularly appointed, and, afterwards, such commission reported to the probate court in favor of such dissolution. Held, the probate court had the same power to confirm the *152report that it had under section 3944, R. S., to confirm the report of a commission establishing such sub-district, although section 3944 is not mentioned in the enumeration in section 3950 as amended.

Judgment of district and common pleas courts reversed and that of the probate coiirt affirmed.